                     UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

GARY AURITT,                              )
                                          )
                         PLAINTIFF        )
                                          )
V.                                        )     CIVIL NO. 2:18-CV-471-DBH
                                          )
SHANNON AURITT,                           )
                                          )
                         DEFENDANT        )

                    ORDER DISMISSING COUNTERLAIM

      On September 17, 2019, I issued a Second Order to Show Cause as to why

I should not dismiss the new parties that Shannon Auritt named in her

counterclaims for whom she has not provided proof of service. (ECF No. 91).

She responded the next day, (ECF No. 92), stating that she asked the

Cumberland County Sheriff’s office for copies of the proof of service, and that

she has been unable to get papers from that office. She also attached a series of

text messages with someone unidentified but who is apparently someone in the

Sheriff’s office and attached a state court witness subpoena she has signed

stating that she subpoenaed the “Cape Elizabeth Sheriff” by delivering a copy of

the subpoena to him on September 18, 2019. I cannot determine from the text

messages whether Shannon Auritt requested a sheriff’s deputy to serve process

for the counterclaims she asserted in her Answer of May 28, 2019 (ECF No. 61).

The docket in this case does not show that she ever requested and obtained a

federal summons from the Clerk of this Court for her counterclaims against new

parties. I conclude therefore that she has not shown that she ever served the
new parties and that she has not adequately responded to the Order to Show

Cause. I DISMISS WITHOUT PREJUDICE her counterclaims against the new parties.

See Fed. R. Civ. P. 4(m). If Shannon Auritt shows that she did timely serve the

new parties, she may seek relief under Fed. R. Civ. P. 4(l)(3).

      SO ORDERED.

      DATED THIS 1ST DAY OF OCTOBER, 2019

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                              2
